Title: To Benjamin Franklin from James Bowdoin, 12 November 1753
From: Bowdoin, James
To: Franklin, Benjamin


Dear Sir
Boston November 12. 1753
I received your Favour of the 18th Ult. accompanied with Dr. Brownrigg’s Treatise on Salt which I shall comunicate to the Gentlemen you mention.

According to your desire I send you our Law for regulating the Trade with the Indians. Our Indians formerly (as yours now) made great Complaints of the Abuses they suffer’d from private Traders, which induced the Government to erect Truckhouses for them; where they have since been supplied with the Goods they wanted in a much better manner both in regard of the quality and price of them, and with more certainty than the private Traders could.
The Government used to put an Advance on the Goods supplied, but now they let the Indians have them in the small quantities they want at the same Rate they are purchased here in the whole sale way, and allow them for their Peltry what it sells for here: and notwithstanding, they are frequently complaining about the Prices of the exchanged Commodities, and say that the French supply them at a cheaper Rate and allow them more for their Skins than we do: but some allowance is to be made for this account of theirs.
The best method we can go into, is to supply them with what they want at the cheapest rate possible, which will not only undermine the French Trade with them, but in proportion thereto bring them into our Interest and Friendship against the French; for Trade and Commerce between Nation and Nation, especially when carried on to mutual advantage, have a natural Tendency to beget and confirm a mutual and lasting Friendship.
Another good Effect of this Method is, that it prevents the Indians being concerned with private Traders, for not being able to supply them at so low a Rate as the Government the Indians will not trade with them, and is therefore a more effectual Bar against private Trade than all the Laws that can be invented.
Private Trade with the Indians has been fruitful of bad Consequences; for the Traders to make the better Bargain, or rather to cheat them used to give them their Fill of Strong Drink, which making them incapable of judging what was a proper Equivalent for their Skins, the Traders took them at their own price; but after the drunken Fit was over, they easily perceived the Cheat, and that the means of welcoming them, were only applied for the opportunity of effecting it. Beside the quarrels and Bloodshed which were frequently the Consequence of this Practice, it had an ill Influence in disaffecting them to the Government, which from the bad Conduct of a few Individuals they look’d upon without discriminating properly, as made up of a bad People. But the setting up Truckhouses under good Regulations has remedied this Evil, and without doubt will continue to do so as long as they shall be maintained.
Our Truckhouses are built in form of a Square, each Side 150 feet or more, at each Corner a Flanker in which is a couple of Cannon, three Sides of the square are built upon to accomodate the Garrison, for Store-houses &c. the whole surrounded with Pallisades.
In September last I was on an Interview with the Indians at George’s and Kennebeck Rivers where we found them in a very pacific disposition. They had a Present made to them by the Government of £500. Lawful money which they were much pleased with; and they were no less pleased with the free Conversation that passed between the Commissioners and them.
This Present is to be renewed yearly, which we hope will have a good Effect upon them; especially as it will afford frequent Opportunities of our conversing together with freedom, and expressing our regard for them personally, which has a Tendency to (and we find by Experience really does) soften and humanize their savage Tempers.
I have seen a short Account in the public News of a Gentleman at Petersbourg being killed by Lightning while he was making some Experiments to guard against the Effects of it: if you have or shall have a more particular account I shall be oblig’d if you’d comunicate it.

When I was at the Eastward I had an Opportunity of observing the luminous Appearance of the Sea when disturbed; at the Head and Stern of the Vessel when under way it appear’d very bright. The best Opportunity I had to observe it was in a Boat in Company with several Gentlemen going from Portsmouth about three miles to our Vessel lying at the mouth of Piscataqua River. Soon after we set off, we observed a luminous Appearance where the Oars dash’d the Water: Some times it was very bright and afterwards as we rowed along gradually lessen’d till almost imperceptible, and then reillumin’d: This we took notice of several times in the Passage. When I got on board the vessel I order’d a Pail to be dip’d up full of Sea Water, in which on the water being moved a Sparkling Light appear’d: I took a Linen Cloth and strain’d some of the Water thro’ it and there was a like appearance on the cloth which soon went off; but on rubbing the Cloth with my Finger it was renewed: I then carried the Cloth to the Light but could not perceive anything upon it which should cause that Appearance. Several Gentlemen were of Opinion that the separated Particles of putrified animal and other Bodies floating on the Surface of the Sea might cause that appearance; for putrid Fish &c. they said will cause it: and the Sea-Animals which have died, and other bodies putrified therein since the Creation might afford a sufficient Quantity of those Particles to cover a considerable Portion of the Surface of the Sea: which particles being differently dispersed might account for the different degrees of Light in the Appearances above-mentioned. But this account seems liable to this obvious Objection; that as putrid Fish &c. make a luminous Appearance without being moved or disturbed, it might be expected that the supposed putrified particles on the Surface of the Sea should always appear luminous where there is not a greater Light, and consequently that the whole Surface of the Sea covered with those particles should always in dark nights appear luminous without being disturbed: But this is not fact.

Among the rest I threw out my Conjecture that the said appearance might be caused by a great number of little Animals floating on the Surface of the Sea, which on being disturbed might by expanding their Fins, or otherwise moving themselves, expose such a part of their Bodies as exhibits a luminous Appearance in manner of the Glow Worm or Fire-Fly: That these Animals may be more numerous in some places than other, and therefore that the appearance abovementioned being fainter and stronger in different places might be owing to that: That certain Circumstances of Weather &c. might invite them to the Surface, on which in a Calm they might sport themselves and glow; or in Storms being forced up, make the same Appearance.
There is no difficulty in conceiving that the Sea may be sufficiently stock’d with animalculae for this purpose; as we find all nature crouded with Life: but it seems somewhat difficult to conceive that such small Portions of Matter, even if they were wholly luminous should affect our Sight; much more so, when its supposed that only a part of them is luminous. But if we consider some other appearances we may find the same difficulty to conceive of them and yet we know they take place: For instance, The Flame of a Candle which tis said may be seen four miles round. The Light which fills this Circle of eight miles diameter was contained when it first left the Candle, within a Circle of half an Inch Diameter. If the Density of Light in these Circumstances be as those Circles to each other, that is, as the Squares of their Diameters; the Candle Light when come to the Eye will be 1027709337600 times rarer than when it quitted the half Inch Circle: now the aperture of the Eye thro’ which the Light passes does not exceed 1/10 of an Inch Diameter, and the Portion of the lesser Circle which corresponds to this small portion of the greater Circle must be proportionably, that is, 1027709337600 times less than 1/10 of an Inch; and yet this infinitely small point (if you’ll allow the Expression) affords Light enough to make it visible four Miles, or rather affords Light sufficient to affect the Sight at that distance.
The Smallness of the Animalculae is no objection then against this conjecture, for supposing them to be ten Thousand times less than the minimum visible, they may notwithstanding emit Light enough to affect the Eyes, and so cause the luminous appearance aforesaid. I send you this idle Conjecture for want of something better. Mrs. Bowdoin joins with me in Compliments to you and all Friends.
I am with the greatest Esteem Sir Your most obliged humble Servant
James Bowdoin

Mr. Holbrook who keeps our Post Office desires the favour of you to let him know whether the Office of Deputy Post Master is in your Appointment.
To Benjamin Franklin Esqr.

